        Case 2:15-cv-00250-CW Document 89 Filed 11/08/18 Page 1 of 2




KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov
Attorneys for Defendants Sidney Roberts and Wayne Holman


                 IN THE UNITED STATES DISTRICT COURT

        IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 AARON DAVID TRENT NEEDHAM,                           ORDER
                                               GRANTING MOTION FOR
                           Plaintiff,        LEAVE TO FILE EXHIBITS 1-4
                                              TO DEFENDANT ROBERTS’
 v.                                           MARTINEZ REPORT UNDER
                                                       SEAL
 SIDNEY ROBERTS and WAYNE
 HOLMAN,
                                                 Case No. 2:15-cv-00250-CW
                           Defendants.
                                                    Judge Clark Waddoups


      Pursuant to DUCivR 5-2(b)(7) and for the reasons stated in Defendant

Roberts’ Motion for Leave to File Exhibits 1-4 to his Martinez Report under seal, it

is hereby ORDERED that Defendant Roberts’ Motion is GRANTED.
          Case 2:15-cv-00250-CW Document 89 Filed 11/08/18 Page 2 of 2




      Defendant Roberts may file Exhibits 1-4, which include, Utah Department

of Correction (“DOC”) records, including Plaintiff’s Medical Records and

Grievance History, and the declarations of Dr. Sidney Roberts and Dr. Jamal

Horani, under seal, without first filing redacted copies, as part of his Martinez

report.


      DATED this 7th day of November, 2018.




                                        BY THE COURT:




                                        HON. CLARK WADDOUPS
                                        United States District Court




                                           2
